Citation Nr: 0105509	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to March 19, 1993, for 
an award of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) awarded the veteran a 
total schedular rating for his schizophrenia, effective March 
19, 1993.  The veteran subsequently perfected an appeal of 
that decision, disagreeing with the assigned effective date.

The Board notes that the veteran also perfected an appeal of 
the RO's January 1997 decision assigning a 10 percent 
evaluation for his schizophrenia.  However, in a February 
1998 rating decision, the RO granted the veteran a total 
schedular rating for this disability, effective the same date 
of his prior 10 percent rating.  Because the benefit sought 
in that appeal has been granted, there is no additional 
benefit that the Board can provide to the veteran, and this 
issue is no longer before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  In April 1986 and March 1987 decisions, respectively, the 
RO denied the veteran's May 1985 and January 1987 claims of 
entitlement to service connection for schizophrenia, and 
notice of the decisions and the veteran's appellate rights 
were provided to the veteran in both instances. 

2.  The veteran's VA Form 21-526 received on November 9, 
1992, could properly be construed as a claim for compensation 
benefits as well as one for non-service-connected pension 
benefits.


CONCLUSION OF LAW

The criteria for assigning an effective date prior to 
February 2, 1989, for the award of service connection for 
schizophrenia have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.151(a), 3.400(b)(2)(i), (q), and (r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the veteran is service-connected for 
schizophrenia, with a total schedular disability rating.  The 
RO assigned an effective date of March 19, 1993, for the 
commencement of his compensation benefits determining that 
this was the date of the veteran's claim.  The veteran 
contends that the effective date should be January 29, 1987, 
the date of an earlier claim of entitlement to service 
connection for schizophrenia, and that the evidence of record 
in 1987 supports a total rating as of this date.  He points 
out that he was awarded disability benefits by the Social 
Security Administration at this time.  

Reviewing the history of the veteran's claim of entitlement 
to service connection for schizophrenia, the record reveals 
that the veteran originally filed for compensation benefits 
for schizophrenia in May 1985.  In April 1986 the RO issued a 
rating decision denying his claim and sent appropriate notice 
to the veteran.  On January 29, 1987, the veteran submitted a 
second claim of entitlement to service connection for 
schizophrenia, on a VA-Form 21-526, Veteran's Application for 
Compensation or Pension.  The RO correctly treated this 
submission as a petition to reopen the previously denied 
claim for this benefit, and in March 1987 issued a letter 
decision finding that the veteran had failed to submit new 
and material evidence sufficient to reopen his claim.  This 
decision also informed the veteran of the type of evidence 
required to reopen his claim and his appellate rights.  

On November 9, 1992, the RO received another VA Form 21-526 
from the veteran.  This application was incomplete with 
respect to information requested for either a compensation 
claim or a pension claim.  Specifically, the space provided 
for the veteran to identify the nature of the disease, 
sickness or injury for which he is claiming compensation 
benefits was left blank.  However, he completed the spaces 
identifying where he had been treated since service and in 
service.  Additionally, he left blank some of the spaces 
requesting financial information in the non-service connected 
pension portion of the form, such as his net worth, while 
filling in other requested financial information, like his 
income and education.  Without clarification from the 
veteran, the RO treated this application as a claim of 
entitlement to non-service connected pension benefits, and 
issued a letter decision in December 1992 denying the veteran 
entitlement to a non-service connected pension because his 
active service was during peacetime and does not meet the 
basic eligibility requirement for this benefit.  The RO never 
adjudicated this claim as a compensation claim.

On March 19, 1993, the veteran submitted another VA Form 21-
526, in which he identified the nature of the disease for 
which he was making a claim as schizophrenia.  The RO denied 
this claim, and the veteran perfected an appeal of this 
denial to the Board.  In a December 1996 decision, the Board 
reopened the veteran's claim and granted service connection 
for schizophrenia.  In January 1997 the RO assigned the 
veteran's newly service-connected schizophrenia a 10 percent 
rating effective March 19, 1993.  In an October 1997 decision 
the RO increased the veteran's rating to 50 percent, also 
back to March 19, 1993, and in a February 1998 decision the 
RO assigned the veteran a total schedular disability rating, 
again effective back to March 19, 1993.  As noted earlier, 
the veteran objected to the effective date assigned by the 
RO, asserting that the appropriate effective date was January 
29, 1997, since all evidence necessary to assign a total 
rating was of record at that time.

The law states that except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, a claim reopened after final disallowance . . . 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2000).  The effective date based on a 
claim received after final disallowance will be date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii) and (r) (2000).  
However, where new and material evidence consists of a 
supplemental report of service department records, received 
before or after the decision has become final, the effective 
date should agree with the evaluation (since it is considered 
these records were lost or mislaid) or the date of receipt of 
the claim on which the prior evaluation was made, whichever 
is later, subject to the rules on original claims filed 
within 1 year after separation from service.  38 C.F.R. 
§ 3.400(q)(2) (2000).  

In evaluating the veteran's claim pursuant to the 
regulations, the Board notes that the new and material 
evidence submitted by the veteran to reopen his claim did not 
include service department records.  Accordingly, the 
provisions governing that situation do not apply to his 
claim.  38 C.F.R. § 3.400(q)(2).  As a result, the proper 
selection of an effective date for the reopening of his claim 
is either the date of his claim to reopen or the date 
entitlement arose, whichever is later.

The record shows that the veteran submitted three formal 
claims for benefits prior to March 19, 1993, one in May 1985, 
one in January 1987 and one in November 1992.  As noted 
previously, the May 1985 and January 1987 claims of 
entitlement to service connection for schizophrenia were 
adjudicated and denied by the RO in April 1986 and March 1987 
decisions, respectively.  Notice of the denials were sent to 
the veteran's last known address as required by regulation.  
Accordingly, these claims have been finally adjudicated and 
are not still pending.  Due to the final adjudication of 
these claims, the date of receipt of the May 1985 and January 
1987 applications cannot serve as the effective date for the 
veteran's grant of entitlement to service connection for 
schizophrenia.  

With regard to the veteran's November 9, 1992, formal 
application, this claim was adjudicated solely as a claim for 
non-service-connected pension and not as a claim for 
compensation benefits.  However, pursuant to 38 C.F.R. 
§ 3.151(a) (2000), a veteran's claim for pension may be 
considered to be a claim for compensation and vice versa, and 
the greater benefit will be awarded unless the claimant 
specifically elects the lesser benefit.  Additionally, in 
several cases the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board was required to 
consider whether a veteran's claim for disability 
compensation should be adjudicated as a claim for non-
service-connected pension.  See Stewart v. Brown, 10 Vet. 
App. 15 (1997), Kellar v. Brown, 6 Vet. App. 157, 162 (1994); 
Waddell v. Brown, 5 Vet. App. 454, 457 (1993); Ferraro v. 
Derwinski, 1 Vet. App. 326, 333 (1991).  

In Stewart, like the case before the Board, the veteran 
claimed an earlier effective date for the award of 
entitlement to service connection, and claimed that an 
earlier application for non-service-connected pension should 
have been adjudicated as a compensation claim and that the 
date of this claim should be his effective date.  The Court 
found that the RO properly construed the earlier application 
solely as a non-service-connected pension claim because there 
was no evidence of record that the veteran was seeking 
compensation benefits as opposed to non-service-connected 
pension.  Stewart, 10 Vet. App. at 18-19.  

However, the present case is distinguishable from the facts 
in Stewart, as there is definite evidence in the present 
record that suggests that the veteran was actually claiming 
compensation and not non-service-connected pension.  
Initially, the veteran had previously sought compensation 
benefits for schizophrenia on two separate occasions prior to 
1992, and on this application did, in fact, complete part of 
the compensation information on the form.  In addition, the 
veteran did not clearly indicate that he was seeking non-
service-connected pension, as is evidenced by the fact that 
he did not complete the entire non-service-connected pension 
part of the form.  What's more, in his January 1987 
application, which the RO construed as a compensation claim, 
the veteran completed some of the financial information part 
of the form.  This suggests that his completion of the 
financial information did not preclude consideration of the 
claim as one for compensation.  Moreover, aside from the 
indications of the veteran's intent, given that he did not 
have wartime service, a basic requirement for non-service-
connected pension benefits, it is clear that compensation 
benefits would provide him the greater benefit, and were the 
appropriate way to interpret the claim.  

Consequently, the Board finds that the veteran's November 9, 
1992, application constituted a claim for compensation 
benefits that was pending at the time the veteran submitted 
the March 19, 1993, claim.  As such, it constitutes an 
earlier date of receipt of claim for determination of an 
effective date than the March 19, 1993, claim.  Accordingly, 
the appropriate effective date for the veteran's 
schizophrenia is November 9, 1992, and his claim of 
entitlement to an effective date prior to March 19, 1993, is 
granted.

As a final matter, the Board notes that the veteran has 
asserted that he was totally disabled in 1987, when he was 
awarded Social Security Administration disability benefits.  
Even assuming this is true, and this is when entitlement 
arose, November 9, 1992, would still be the appropriate 
effective date because the determination of the effective 
date is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2000).  
Accordingly, the November 9, 1992, date of claim is the later 
date, and is the appropriate effective date for the award of 
service connection for the veteran's schizophrenia.


ORDER

An effective date of November 9, 1992, for the grant of 
entitlement to service connection for schizophrenia is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

